Citation Nr: 1138972	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to residuals of compression fracture of lumbar spine at L2.

2.  Entitlement to service connection for right leg radiculopathy and weakness, to include as secondary to residuals of compression fracture of lumbar spine at L2.

3.  Entitlement to an increased disability evaluation (rating) in excess of 10 percent for residuals of compression fracture of lumbar spine at L2.

4.  Entitlement to an increased disability evaluation (rating) in excess of 10 percent for residuals of left (minor) shoulder strain.

5.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for radiculopathy of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1998 to April 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part, denied service connection for both radiculopathy and weakness of the left leg and of the right leg, denied service connection for a left hip disorder, denied an increased rating for residuals of the left (minor) shoulder strain, and denied a compensable rating for residuals of compression fracture of the lumbar spine at L2.  The Veteran disagreed.

Following additional development, in April 2008 the RO granted an increased disability evaluation of 10 percent for residuals of compression fracture of the lumbar spine at L2, as effective August 2006, the date of claim.  As the Veteran has not expressed his satisfaction with the 10 percent rating, the issue of a higher rating for residuals of compression fracture of the lumbar spine at L2 remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In the same April 2008 decision, the RO granted service connection for radiculopathy and weakness of the left leg (as secondary to the service-connected residuals of compression fracture of the lumbar spine at L2).  As this grant of service connection constituted a full grant of the benefit sought, namely service connection for radiculopathy of the left leg, this issue was no longer no longer on appeal.  

Finally, in April 2008 the RO denied an increased disability evaluation for residuals of left (minor) shoulder strain, denied service connection for radiculopathy and weakness of the right leg, and denied service connection for a left hip disorder.  In May 2008, the Veteran perfected his appeal with regard to the four remaining issues, specifically, an increased disability evaluation for residuals of compression fracture of the lumbar spine at L2, an increased disability evaluation for residuals of left (minor) shoulder strain, service connection for radiculopathy and weakness of the right leg, and service connection for a left hip disorder.

In the April 2008 rating decision, as discussed above, the RO had granted service connection for radiculopathy and weakness of the left leg, as secondary to residuals of compression fracture of the lumbar spine at L2, and initially evaluated the left leg disability as 10 percent disabling.  On the May 2008 substantive appeal, the Veteran expressed disagreement with the initial rating assigned for the radiculopathy of the left leg disability and requested it be rated higher.  The claims file does not contain a Statement of the Case (SOC) regarding this issue.  Under these circumstances, as a timely NOD was received following the April 2008 notice of the RO's rating decision assignment of a 10 percent initial rating for radiculopathy of the left leg disability, but no SOC was issued in regards to the issue of a higher initial rating, the Board must consider whether the issue must be remanded for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, this issue has been listed on the title page of this decision.

The issue of an initial rating in excess of 10 percent for radiculopathy of the left leg is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a disability of the left hip.  

2.  The Veteran does not have a disability of radiculopathy of the right leg, or a disorder characterized by weakness of the right leg.  

3.  For the entire period of this appeal, the Veteran's residuals of compression fracture of the lumbar spine at L2 was manifested, at its worst, by forward flexion of the thoracolumbar spine of 45 degrees.  

4.  For the entire period of this appeal, the Veteran's residuals of left (minor) shoulder strain has been manifested by motion that exceeds shoulder level, with no dislocation or nonunion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder, to include as secondary to residuals of compression fracture of the lumbar spine at L2, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.6(a), 3.303, 3.310 (2011).  

2.  The criteria for service connection for radiculopathy of the right leg, also claimed as weakness of the right leg, to include as secondary to residuals of compression fracture of the lumbar spine at L2, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6(a), 3.303, 3.310 (2011).  

3.  The criteria for a disability rating of 20 percent for residuals of compression fracture of the lumbar spine at L2 have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2011).

4.  The criteria for a disability rating in excess of 10 percent for residuals of left (minor) shoulder strain have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

a. Duty to Notify.  VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; 
(2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The December 2006 VCAA notice letter satisfied the provisions of 38 U.S.C.A. 
§ 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Dingess.

Regarding the Veteran's claims for entitlement to disability ratings in excess of 10 percent for the left shoulder disability and in excess of 10 percent for the lumbar spine disability, in the December 2006 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2006 letter also notified the Veteran that he could send VA information that pertained to his claim and provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Letters mailed in June 2008 and in July 2008 also provided notice regarding the criteria for higher ratings for schedule ratings for the left shoulder and lumbar spine.  The Board finds the duty to notify the Veteran in this case is satisfied.

b. Duty to Assist.  The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's VA and service treatment records to assist the Veteran with his claims.  In two statements (December 2006 and April 2007) the Veteran indicated that all of his treatment has been received at VA facilities.  The Board acknowledges the reference to private treatment records in the list of evidence considered in the 2008 Statement of the Case; however, upon a complete review of the post-service treatment records, the Board finds that all of the treatment records are from VA, though printed in duplicate and in varying formats.  VA has satisfied its duty to assist.

In fulfilling the duty to assist, the Veteran was provided a fee-based VA general medical examination in January 2008 that was thorough and productive of medical findings regarding the severity of his service-connected disabilities.  The examination was adequate because it was performed by a medical professional based on solicitation of pertinent history and symptomatology from the Veteran, and complete examinations with clinical measures, to include obtaining x-rays.  The fee-based examiner included notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  The resulting diagnoses and clinical findings were consistent with the Veteran's reported complaints.  Nieves-Rodriguez v. Peake, 
22 Vet. App 295 (2008).

Regarding the claims for service connection for a left hip disorder and for radiculopathy and weakness of the right leg, VA did not provide examinations.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claims for service connection for a left hip disorder and right leg radiculopathy or weakness, given the weight of the evidence demonstrates no in-service injury, disease, or event, or evidence of chronic manifestations of symptoms, the absence of identified symptomatology for many years after separation, and no competent evidence of a diagnosis of these disorders, a remand for a VA examination would unduly delay resolution.  The complete claims file contains VA treatment records, from various practitioners and fee-based VA examiners, dated from 2002 through to 2008.  Not one medical treatment report, despite several complete evaluations that considered all the systems, contains a finding of a left hip disorder or of a right leg radiculopathy or weakness.  The Veteran's VA treatment records include no listing of a left hip disorder or of right leg radiculopathy in the medical history entry.  The Board finds that the competent medical evidence of record is sufficient to make a decision on the claim. 

As well, in the representative's Appellant's Brief, the representative noted the last VA examination of record was dated January 2008.  The Representative asked the Board to consider requesting another examination.  While VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination, a new examination is not required simply because of the time which has passed since the last examination.  VAOPGCPREC 11-95.  Neither the Veteran nor his representative has asserted the service-connected disabilities on appeal have worsened since that January 2008 fee-based examination, and evidence does not suggest a worsening; therefore, the Board declines to order a new examination.  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for a Left Hip Disorder and Right Leg Radiculopathy/Weakness

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he is entitled to service connection for a left hip disorder and for right leg radiculopathy, also claimed as right leg weakness, to include as secondary to the service-connected residuals of compression fracture of the lumbar spine at L2.  See Statement dated August 2006.  

After a review of all the evidence of record, the Board finds that there is no in-service injury or disease manifesting the symptoms claimed as a left hip disorder and as a right leg radiculopathy or right leg weakness, and that symptoms of a left hip disorder and of a right leg radiculopathy or right leg weakness disorder were not chronic in service.  A review of the Veteran's service treatment records reflects no complaint, findings, diagnosis, or treatment of any disorder that pertained to the left hip, or to the right leg.  The Veteran did suffer compression fracture to the L2 following a training accident in which he fell, and the service treatment records describe the treatment and therapy he received following the injury.  The Board has carefully reviewed his complaints and requests for treatment in service, in addition to the service clinicians' reports of their treatment and assessments, and the Board has found none that pertained to the left hip or to the right leg.  

The Board also finds that symptoms of a left hip disorder and of a right leg radiculopathy or right leg weakness disorder were not continuous after service separation.  Post-service VA treatment reports of record contain no reports of or treatment for a left hip disorder or of a right leg radiculopathy or right leg weakness disorder.  A November 2006 VA treatment report included the report from the Veteran that he felt as if his "hip" got out of place after sitting, though which hip was not specified.  During the objective examination, the VA clinician noted the SI (sacroiliac) joint was tender to palpitation.  There was no objective observation or assessment of the left hip.  The VA treatment reports contain many descriptions of the low back pain radiating into the left leg (for which the Veteran has been service connected), specifically to below the knee, to the lateral calf and ankle, as was found in this November 2006 VA evaluation.  However, no clinician assessed a pathology or disability for the left hip itself.  

As well, though the Veteran complained to a VA social worker in September 2006 that he experienced chronic numbness in his legs (plural), which the Board understands to include the right leg, no VA treatment report assessed, observed, or found radiculopathy of the right leg or a disorder characterized by right leg weakness.  A February 2007 VA treatment report noted the Veteran was positive for right-sided SI pain; however, there were no assessments of any pathology regarding the left hip or of a disorder characterized by right leg weakness or radiculopathy down the right leg.  The Veteran was afforded a fee-based VA general medical examination in January 2008, which the Board acknowledges was focused on the service-connected disabilities of residuals of compression fracture of lumbar spine at L2, and the residuals of left shoulder strain.  Nonetheless, that fee-based examiner noted, upon examination of the thoracolumbar spine, that there was pain radiation on movement to the left and that the straight leg raising test to the right was negative, whereas to the left, it was positive.  

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of the left hip or of right leg radiculopathy or of a disorder characterized by right leg weakness.  No VA treatment reports from any clinician of record include a diagnosis or treatment of a left hip disorder or of right leg radiculopathy or of a disorder characterized by right leg weakness.   

While the Veteran is competent to report symptoms that he has experienced, he is not competent, absent a showing his own medical training or knowledge, to render a diagnosis as complicated, reflecting findings from several bodily systems, as radiculopathy of the right leg, or a disorder characterized by right leg weakness or a left hip disorder.  The Federal Circuit noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not stated on the record when he received such diagnoses, and no other treatment report that is of record includes such diagnoses.

Service connection may only be granted for a current disability, regardless of the theory of service connection; when a claimed condition is not shown, there may be no grant of service connection, either direct or secondary.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau, 2 Vet. App. at 143-44. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a left hip disorder and service connection for right leg radiculopathy or a disorder characterized by right leg weakness, both as directly incurred in service and as secondary to the service-connected residuals of compression fracture of the lumbar spine at L2, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Legal Criteria for Disability Evaluations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Disability Evaluation for Lumbar Spine Disability

The Veteran contends that he is entitled to a higher disability evaluation than 10 percent for his residuals of compression fracture of the lumbar spine, at L2, disability.  He reports that he is always in pain and that he could not sit or stand for too long.  See August 2006 statement.  Currently, the lumbar spine disability is evaluated as 10 percent disabling under Diagnostic Code 5299-5235, effective the August 2006 date of claim.  After a review of the evidence, the Board finds a 20 percent disability evaluation was warranted for the entire period on appeal.  The claim is granted in this regard.  

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003 (prior to the Veteran filing his current, increased rating claim in August 2006).  Under these revised regulations, the back disability is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes, diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243.

A 100 percent evaluation is warranted for intervertebral disc syndrome with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease or for unfavorable ankylosis of the entire spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1) provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) states that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) directs to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides that IVDS can be evaluated either under that formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (found at DC 5243), whichever results in the higher evaluation.  Note 
(1) to the General Rating Formula also provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1) (2011).

A 10 percent rating is assigned under DC 5243 for intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned under DC 5243 for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the evidence is in relative equipoise regarding the Veteran's claim for a disability rating greater than 10 percent for residuals of a compression fracture of the lumbar spine, at L2, for the entire period on appeal.  The competent evidence shows that the Veteran's range of motion was variously limited by pain, swinging dramatically from 45 degrees flexion to exhibiting full range of motion throughout the appeal period.  Giving every benefit to the Veteran, and by using the measurements of flexion at their most limited, the Board finds that a 20 percent disability evaluation is warranted.  

In particular, the Board notes that the Veteran has never reported having incapacitating episodes and no clinician or VA examiner found ankylosis at any point in the period on appeal.  His range of motion has been measured as limited by pain, yet reaching "about" 90 degrees of flexion in a September 2005 VA primary care evaluation.  However, in a November 2006 VA general outpatient consultation note, the forward flexion was measured to only 45 degrees, as limited by pain, with extension limited to 15, again painful, lateral flexion 20/20 degrees, again painful to the left, and rotation was measured 20/20, and again painful on the left.  This combined range of motion equates to 140 degrees.  

The criteria for a 20 percent disability evaluation is met by forward flexion of the thoracolumbar spine that is greater than 30, but not greater than 60 degrees.  As the Veteran objectively demonstrated a 45 degree forward flexion in November 2006, and as this measurement was accurately gauged, in contrast to the estimated range of motion found in the September 2005 VA primary care evaluation ("about"), the Board finds the evidence demonstrated symptoms that more nearly approximate the 20 percent criteria for the entire period on appeal.  In February 2007, his range of motion was considered full; however, this was after a series of injections for pain.   

Finally, in January 2008, the Veteran was afforded the fee-based VA medical examination.  The fee-based examiner noted the Veteran reported pain on flexion at 60 degrees/90 degrees, extension of 20 degrees/30 degrees, and left lateral flexion of 20 degrees/30 degrees.  There was no pain on the right lateral flexion of 30 degrees and the right and left rotation of 30 degrees.  The fee-based examiner also found that after repetitive use there were additional 10 degrees limitation of motion on all ranges of motion due to pain, fatigue, weakness, lack of endurance, and incoordination, with pain having the major impact on function.  The Veteran's gait was normal, and the Veteran did not report bladder or bowel dysfunction.  The combined range of motion as found during the January 2008 fee-based examination was 160; however, after deducting the 10 degrees from every range of motion, as found by the fee-based examiner, following repetitive use, the total combined equals 110 degrees, which is not greater than 120 and also sufficiently approximates the criteria for a 20 percent disability evaluation.  

The Board acknowledges the Veteran's continuing complaints of low back pain which he attributes to his service-connected residuals of compression fracture of the lumbar spine, at L2.  The competent evidence shows that the Veteran does not experience any incapacitating episodes of IVDS associated with his service-connected lumbar spine disability such that a higher disability rating greater than the 20 percent under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 (2011).  The VA examiner specifically found at the Veteran's most recent VA examination in January 2008 that he had not had any physician-directed bed rest in the previous 12 months due to a spine condition with an incapacitating episode.  The Board acknowledges that IVDS also can be evaluated under the General Rating Formula.  There is no competent evidence, however, that the Veteran's service-connected residuals of compression fracture of the lumbar spine disability resulted in forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine sufficient to warrant a 40 percent disability evaluation at any time during the period on appeal.  Finally, there was no objective evidence of a loss of lordosis, lumbar scoliosis, or thoracic kyphosis, and there were no palpable or visible spasms of the paraspinous musculature.  Thus, the Board finds that the criteria for a disability rating of 20 percent, but no greater, for service-connected residuals of compression fracture of the lumbar spine, at L2, are met for the entire period on appeal.  

Increased Disability Evaluation for Residuals, Left (Minor) Shoulder Strain

The Veteran contends that his service-connected disability should be evaluated with a higher rating than 10 percent.  The RO has evaluated the residuals, left (minor) shoulder strain, as 10 percent disabling under Diagnostic Codes 5299-5203.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.)  The Board finds that the current evaluation is warranted and the claim is denied. 

Under Diagnostic Code 5203 (clavicle or scapula, impairment of), a 10 percent rating is assignable for malunion, or for nonunion without loose movement.  A maximum 20 percent rating is assigned for nonunion with loose movement, or for dislocation.  The condition can be rated on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201 (arm, limitation of motion of), a 20 percent rating is available where limitation of the arm is at shoulder level.  A 30 percent rating for the dominant shoulder, or a 20 percent rating for the minor shoulder, is available where limitation of the arm is midway between side and shoulder level.  A 40 percent rating for the dominant shoulder, or a 30 percent rating for the minor shoulder is available where limitation is to 25 degrees.  38 C.F.R. § 4.71a.

Plate I under 38 C.F.R. § 4.71a reveals that shoulder level is equivalent to 90 degrees of shoulder forward flexion or abduction.

The Veteran's dominant arm is his right arm, as determined by the January 2008 fee-based VA examiner.  Therefore, his service-connected left shoulder is the minor appendage.

A February 2007 VA pain clinic consultation, though primarily for his low back pain, includes the Veteran's complaints that his right arm felt weak.  An objective assessment noted his musculoskeletal system had normal bulk and tone and full range of motion.  

In January 2008 the Veteran was afforded a fee-based VA examination.  An x-ray study of his left shoulder found normal alignment of the acromioclavicular joint and glenohumeral joints and no significant findings.  He reported to the fee-based examiner that he experienced constant pain in the left shoulder and he experienced weakness when lifting.  He took medication, described as muscle relaxers.  The examiner noted the Veteran could make a fist with his left hand and hand strength was normal.  An objective examination of the left shoulder found no tenderness, heat, redness, swelling, effusion, abnormal movement, instability, weakness, or ankylosis.  The range of motion was within normal limits.  The left shoulder had 180 degrees of flexion, 180 degrees of abduction, 90 degrees of internal and of external rotation, though there was pain on external rotation.  After repetitive use, the fee-based examiner found an additional 10 degrees limitation of abduction and extension of the left shoulder, though without fatigue, weakness, lack of endurance, or incoordination.  The fee-based examiner noted the Veteran was unable to do heavy-lifting.  

The current evaluation of 10 percent contemplates malunion or nonunion of the clavicle or scapula without loose movement.  In order to warrant a higher evaluation, there must be the functional equivalent of nonunion with loose movement, or for dislocation, or limitation of motion at shoulder level or less due to pain, weakness, fatigue, or incoordination.

There has been no clinical notation or assertion on the part of the Veteran that his left shoulder is subject to recurrent dislocation, or that there is nonunion or malunion of the joint.  On the contrary, the January 2008 fee-based examination x-ray study found the joints had normal alignment.  Therefore, there are insufficient findings to warrant a higher evaluation of 20 percent under Diagnostic Code 5203.

Considering the Veteran's limitation of left arm motion under Diagnostic Code 5201, the Board notes the range of motion was repeatedly determined to be at full range, though the January 2008 fee-based examiner noted a 10 degree limitation, for the pain.  While the Veteran reported weakness, there was no objective finding of weakness.  Even considering his arm motion as limited by 10 degrees by pain, his arm motion has still not manifested a range limited to shoulder height, approximately 90 degrees.  

Thus, even considering the effect of pain, weakness, fatigue, and incoordination during excursions of motion, the Veteran was always able to achieve more than 90 degrees of shoulder forward flexion and abduction, which is shoulder level.  It is important to note that, while the Veteran experienced constant pain, per his statements, as reported on the January 2008 VA examination report, he was still able to flex and abduct his arm to 180 degrees.  In any view of the matter, these results exclude the possibility that the range of motion has been limited either by functional loss due to pain or structural limitation to 90 degrees.  In fact, the January 2008 examination reflects that, despite the onset of pain, the Veteran could still reach a flexion and abduction of 180 degrees.  The issue is not whether pain additionally limits motion, but whether that additional limitation would decrease the flexion or abduction to 90 degrees, or shoulder level.  On this record, the Board finds that there is no such additional limitation of motion.

While the Veteran clearly believes he is entitled to a higher rating, the evidence, as set out above, indicates that it does not.  Pain, however constant, is certainly a component of disability, and the Board does not intend to minimize its impact; however, the Veteran's report of pain is not itself probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).

In sum, the Veteran's service-connected residuals of left (minor) shoulder strain disability are manifested by pain and motion that exceeds shoulder level.  There is no dislocation or nonunion.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned, and the criteria for a higher rating are not met or more nearly approximated.  The Board notes that none of the criteria for ratings above 10 percent are met under Diagnostic Code 5203, and the criteria under Diagnostic Code 5201 are progressive.  Therefore, it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for any higher rating than 10 percent.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7. 


Extraschedular Consideration

The Board has considered whether a referral for an extraschedular evaluation is warranted for residuals of compression fracture of the lumbar spine, at L2, and for residuals of left (minor) shoulder strain disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's residuals of compression fracture of the lumbar spine, at L2, disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board has already granted a 20 percent disability evaluation for the entire period on appeal after determining that both the combined total range of motion of the thoracolumbar spine and the forward flexion of the thoracolumbar spine met the criteria for the higher, 20 percent disability evaluation.  Further, the Veteran's lumbar spine disability manifested with pain and subjective complaints of weakness and limitations of standing and sitting.  The scheduler rating criteria specifically contemplate such symptomatology.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The schedular rating criteria specifically provides ratings for such limitation of motion of the thoracolumbar spine, to include additional limitation after repetition, as found by the January 2008 fee-based examiner.  In this case, comparing the Veteran's disability level and symptomatology of his lumbar spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As well, when considering the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's residuals of left (minor) shoulder strain disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Despite subjective and objective reports of pain, the Veteran repeatedly demonstrated full range of motion of the left shoulder, though the fee-based examiner in January 2008 did find 10 degree limitation after repetitive use.  Though the Veteran reported left shoulder weakness, the VA examiner did not objectively confirm this.  Nonetheless, the schedular rating criteria specifically provides ratings for such limitation of motion, to include additional limitation after repetition, as found by the January 2008 fee-based examiner.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca, 
8 Vet. App. 202.  In this case, comparing the Veteran's disability level and symptomatology of his left shoulder disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the left shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as there is no indication in the record, and the Veteran has not alleged unemployability due to his service-connected lumbar spine disability and the left shoulder disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the Veteran or the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).


ORDER

Service connection for a left hip disorder, to include as secondary to service connected residuals of compression fracture of the lumbar spine at L2, is denied.

Service connection for radiculopathy of the right leg, and weakness, to include as secondary to service connected residuals of compression fracture of the lumbar spine at L2, is denied.

A 20 percent disability evaluation for residuals of compression fracture of the lumbar spine at L2, but no higher, for the entire rating period on appeal, is granted.  

A disability evaluation in excess of 10 percent for residuals of left (minor) shoulder strain disability is denied.


REMAND

As noted in the Introduction, in its April 2008 rating decision, the RO granted service connection for radiculopathy of the left leg ( as secondary to residuals of compression fracture of lumbar spine at L2), initially evaluating the disability as 10 percent disabling.  The Board notes that, in a May 2008 substantive appeal, the Veteran indicated disagreement with the RO's initial rating for radiculopathy of the left leg disability.  As the Veteran issued a notice disagreeing with the RO's decision within the required time period, indicating his disagreement with the initial rating assigned for the radiculopathy of the left leg disability, the Board finds that this issue must be returned to the RO for the issuance of a Statement of the Case and any further necessary development.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of an initial rating for radiculopathy of the left leg is REMANDED for the following action:

The AMC/RO should issue the Veteran and his representative a Statement of the Case (SOC) on the issue of entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left leg.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


